


EXHIBIT 10.53


TERMS OF CHANGE IN CONTROL AGREEMENT WITH AN EXECUTIVE OFFICER


The form of Change in Control Agreement (the “Agreement”), filed as Exhibit 10.2
to the Registrant's Quarterly Report on Form 10-Q for the quarterly period ended
June 30, 2009, contains blanks where the multiple of the executive's base amount
and the term of continued benefits provided under the Agreement vary for certain
executives. On January 10, 2013 the Registrant entered into such an Agreement
with the executive officer below, providing continued benefits for the term, and
at the multiple of such executive's base amount, as listed in the following
chart:


 
Number of Times Base Amount
Term of Continued Benefits
Executive Officer
Section (4 a)
Section (4 b & c)
Kristen L. DiSanto
 
 
Executive Vice President, Human Resources
2 times
24 months







